Citation Nr: 0821161	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  06-03 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
condition.  

2.  Entitlement to service connection for an esophageal 
hernia. 

3.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD). 

4.  Entitlement to service connection for an acquired 
psychiatric condition (claimed as anxiety disorder with 
depressive features).  


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 19, 1979 to 
July 14, 1979 and from February 14, 2003 to January 14, 2004.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from April 2004 and September 2005 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, the Commonwealth of Puerto Rico.  The April 
2004 rating decision denied entitlement to service connection 
for a right shoulder disorder, and the September 2005 rating 
decision denied service connection for a right shoulder 
disorder, an esophageal hernia, GERD, and an acquired 
psychiatric condition.  

In March 2005, within one year of the April 2004 rating 
decision, the veteran underwent a VA examination of his right 
shoulder.  The RO readjudicated the claim for service 
connection for a right shoulder based on this new evidence in 
September 2005.  See generally, Muehl v. West, 13 Vet. App. 
159, 161-62 (1999) (RO's receipt of 38 C.F.R. § 3.156(b)-
compliant evidence abates the finality of a prior decision on 
a claim and tolls the time for filing an appeal until a new 
decision has been issued); Compare Voracek v. Nicholson, 421 
F.3d 1299 (Fed. Cir. 2005) (the definition of "new and 
material evidence" in paragraph (a) of 38 C.F.R. § 3.156 
applies to paragraph (b), and therefore to be material, the 
evidence must relate to an unestablished fact necessary to 
substantiate the claim).  In September 2005, the veteran 
disagreed with the September 2005 denial of that claim.  He 
thereafter submitted a substantive appeal within 60 days of 
the issuance of the December 2005 statement of the case.  
Accordingly, the Board finds that the veteran has perfected 
an appeal of the April 2004 rating action denying his 
original claim for benefits.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claims so that he is afforded every possible 
consideration.

The veteran's claims folder contains an administrative 
document that as of March 11, 1999, the veteran had served in 
the National Guard from September 1978 to September 1998.  
Yet, with the exception of one document showing treatment in 
March and April of 1979 (which was when he was on active 
duty), there are no service medical treatment records and no 
medical examination reports for the veteran prior to 
March 1987.  There are service treatment records and medical 
examination reports from March 1987 to November 2003.  But 
there are no medical examination reports or service treatment 
records for the period between November 2003 and April 2005, 
when he was discharged from the National Guard.  These 
medical records may contain relevant information in 
determining whether the veteran is entitled to service 
connection.  Thus, a remand is necessary to obtain those 
National Guard records.  

In addition, the veteran submitted an April 2005 DA Form 3349 
from the National Guard indicating that he had a permanent 
profile based on a hiatal hernia, right shoulder injury, 
bursitis, chondromalacia, anxiety/depression, and heart 
problems.  A photocopied Chronological Record of Medical Care 
form (on which the date and right portion of the document do 
not appear due to flawed photocopying) indicates that the 
veteran had multiple health problems for which he was being 
treated at a VA hospital.  In addition, a PRARNG Fit for Duty 
Determination Board (FFDDB) form indicates that on the basis 
of the DA Form 3349, Physical Profile Board Form, and the 
veteran's permanent profile, he was discharged from the 
National Guard effective April 11, 2005, due to medical 
conditions.  It is not clear from these documents whether 
there are additional documents supporting the veteran's 
discharge from the National Guard.  As a result, the RO/AMC 
should make arrangements to obtain all documents supporting 
the FFDDB's decision and the veteran's discharge from the 
National Guard.    

In December 2005, a VA examiner's opinion was obtained that 
determined that the veteran's current right shoulder 
condition was not related to his September 2003 treatment for 
right shoulder pain.  This opinion was based on the evidence 
of record at the time and contained the examiner's reasoning 
for his opinion.  However, an Individual Sick Slip shows that 
the veteran fell down the stairs and injured his right 
shoulder on May 2, 2004, which was determined to be in the 
line of duty.  It is unclear whether this was during a period 
of active duty training (ACDUTRA) or inactive duty training 
(INACDUTA).  If it is shown that the veteran injured his 
right shoulder during ACDUTRA or INACDUTRA, a medical opinion 
is required to determine whether his current right shoulder 
disorder is related to the injury on May 2, 2004.

The December 2005 opinion is also confusing concerning the x-
ray finding of a distal acromial spur during service in 
September 2003.  The examiner stated that, "as seen on the 
medical literature you do not develop DJD in a short period 
of service."  On remand, an opinion should be obtained to 
clarify whether the finding of a distal acromial spur 
represented a finding of arthritis, or degenerative joint 
disease, during service in September 2003.  

The veteran has also claimed service connection for GERD and 
for a hiatal hernia (claimed as esophageal hernia), which 
were diagnosed in February 2005.  VA treatment record show 
earlier complaints of epigastric discomfort in November 2004.  
There is a June 1988 service treatment record reflecting 
treatment for gastritis that notes a history of peptic ulcer.  
But it is not clear whether that treatment occurred during a 
period of active duty for training or inactive duty for 
training.  Accordingly, the RO/AMC should make arrangements 
to determine the veteran's status on June 7, 1988.  If the 
veteran was on active duty for training at that time, then a 
medical examination is needed to determine whether the 
veteran's hiatal hernia (claimed as esophageal hernia) and/or 
GERD are related to service, because the record would then 
contain evidence of inservice treatment for a 
gastrointestinal disorder, current gastrointestinal 
disabilities, and the veteran's statements concerning 
continuity of gastrointestinal symptomatology.  38 C.F.R. 
§ 3.159(c)(4).   

One of the reasons given for the veteran's April 2005 
discharge from the National Guard was his anxiety/depression.  
The veteran's VA treatment records show that he was diagnosed 
with a psychosis (that is, schizophrenia undifferentiated 
type) 14 months after discharge from active service.  He also 
was shown to suffer from depression, as early as June 2004.  
A medical examination should be scheduled to determine 
whether the veteran's current psychiatric condition(s) are a 
psychotic disorder within the meaning of Diagnostic and 
Statistical Manual of Mental Disorders (Fourth ed.) (DSM-IV), 
and if so, the date of onset of that disorder.  See 38 C.F.R. 
§§ 3.307, 3.309 (governing presumption of service connection 
for psychoses that are manifest to a compensable degree 
within one year following active service).  

The veteran is hereby notified that if any examinations are 
scheduled, it is the veteran's responsibility to report for 
the examinations and to cooperate in the development of the 
case, and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655.   

Finally, because the most current VA medical treatment 
records in the claims folder date from September 2005, the 
RO/AMC should make arrangements to obtain the veteran's VA 
treatment records dated from September 2005.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
veteran's treatment records for a right 
shoulder condition, esophageal hernia, 
GERD, and an acquired psychiatric 
condition from the VA Caribbean Healthcare 
System, dated since September 2005.  

2.  Contact the National Personnel Records 
Center, and/or any other appropriate 
source, and request copies of the 
veteran's complete service medical 
records, including, but not limited to, 
treatment records dated from September 
1978 to March 1987 and from November 2003 
to April 2005.  

3.  Make arrangements to obtain all 
documents that support the veteran's 
discharge from the National Guard due to 
medical conditions.  

4.  Request verification of the complete 
dates and types of the veteran's service, 
whether it was active duty, active duty 
for training, or inactive duty training, 
including on June 7, 1988 and on May 2, 
2004.  All periods of active duty for 
training or inactive duty training should 
be separately noted.  

5.  After the above development is 
completed and the additional evidence has 
been associated with the claims folder, 
schedule the veteran for a VA examination 
of his right shoulder.  The claims folder, 
to include a copy of this Remand, must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination report.  Any indicated studies 
should be performed.  

The examination report must provide 
complete rationale for all opinions and 
must address the following matters:  

(a)  Identify all current right shoulder 
disorders.  

(b)  Is it at least as likely as not (that 
is, a probability of 50 percent or 
greater) that any current right shoulder 
condition had its onset during active 
service or is related to any in-service 
disease or injury, including the injury on 
May 2, 2004?  

(c)  Please discuss the significance of 
the x-ray finding of a distal acromial 
spur in September 2003.  Does this 
represent the presence of arthritis or 
degenerative joint disease of the right 
shoulder?  

6.   If the veteran was on active duty for 
training on June 7, 1988, make 
arrangements for him to have an 
appropriate examination to determine 
whether his current esophageal hernia 
and/or GERD are related to service.  The 
claims folder, to include a copy of this 
Remand, must be made available to and 
reviewed by the examiner in conjunction 
with the examination report.  Any 
indicated studies should be performed.  

The examination report must provide 
complete rationale for all opinions and 
must address the following matters:  

(a)  Is it at least as likely as not (that 
is, a probability of 50 percent or 
greater) that the veteran's current 
esophageal hernia is related to his 
military service? 
 
(b)  Is it at least as likely as not (that 
is, a probability of 50 percent or 
greater) that the veteran's current GERD 
is related to his military service?  

7.  Make arrangements for an appropriate 
examination to determine all current 
psychiatric disabilities.  The claims 
folder, to include a copy of this Remand, 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination report.  Any indicated studies 
should be performed.  

The examination report must provide 
complete rationale for all opinions and 
must address the following matters:  

(a)  Identify all current mental 
disorders.  

(b)  Is it at least as likely as not (that 
is, a probability of 50 percent or 
greater) that any current psychiatric 
disorder had its onset during active 
service or is related to any in-service 
disease or injury? 

(c)  For each current mental disorder that 
is a psychotic disorder within the meaning 
of DSM-IV, is it at least as likely as not 
(that is, a probability of 50 percent or 
greater) that the psychotic disorder was 
manifest within one year following active 
service (that is by January 14, 2005)?  

8.  Finally, readjudicate the claims.  If 
any sought benefit is denied, issue the 
veteran and his representative, if any, a 
supplemental statement of the case.  After 
they have been given an opportunity to 
respond, the claims file should be 
returned to this Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





